IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


F.A. REALTY INVESTORS CORP.                 :   No. 404 EAL 2019
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal from
                                            :   the Order of the Commonwealth
                                            :   Court
BOARD OF REVISION OF TAXES                  :
                                            :
                                            :
PETITION OF: STEVE A. FREMPONG              :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.